DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.

Response to Amendment
In light of the amended claims, claims 1, 10, 15, and 22 are rejected under 35 U.S.C. 112(a).
In light of the amended claims, the claims are rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 08/14/2019, the following has occurred: claims 1, 4-5, 13, and 19-20 have been amended; claims 9 and 18 were cancelled; claims 2-3, 6-12, 14-18 have remained unchanged; and no new claims have been added.
Claims 1-8, 10-17, and 20-22 are pending.
Effective Filing Date: 12/22/2016

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant made arguments directed towards the previous 35 U.S.C. 101 rejection directed towards a mental process. These arguments are deemed moot in view of the current 101 rejection directed towards certain methods of organizing human activity.

35 U.S.C. 103 Rejections:
Applicant made arguments directed towards the newly amended claim limitations. These arguments are deemed moot in view of the newly cited art. Examiner directs Applicant to the 35 U.S.C. 103 rejection section for a further explanation.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 15, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 10, 15, and 22 all discuss an “iteratively training” step. This step lacks support in the specification. Applicant’s newly amended claims rely on subject matter from the 15/181,712 specification. Applicant appears to rely on paragraph [0094] of the ‘712 application to support this claimed functionality. This paragraph describes the results of picking a subset of leads which may be helpful in speeding the rate of convergence, but it is unclear which leads are selected to achieve this result. Furthermore, the “iteratively training” step of claim 22 recites the usage of a level of certainty when determining whether to incorporate feedback. Examiner does not know how this level of certainty is being applied in the context of incorporating this feedback. The specifications for both the current application and that of the ‘712 application appear to lack support for this limitation.
Further, claims 1, 10, and 15 include a step of natural language processing in the form of “generating, using natural language processing, an explanation”. It is unclear in both the current specification and in the specification of the ‘712 application how Applicant is generating an explanation indicating which particular machine learning model is most relevant.
Additionally, claims 1, 10, and 15 all recite “training…using a feedback of a veracity of the potential source of fraud”. The specifications of both the current application and that of the ‘712 application appear to lack support for using veracity of a potential source as a feedback.
Accordingly, the lack of description for the above-mentioned limitations leads Examiner to believe that there was a lack of possession of the claimed invention at the time of filing the presently filed application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-17, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-8, 10-17, and 19-22 are drawn to systems which are within the four statutory categories. Claims 1-8, 10-17, and 19-22 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) analyzing a dynamically updating database of claims, 2) determining a healthcare metric based on the analyses of the database of claims, the healthcare metric characterizing a relationship between one or more pharmacy events and one or more clinical events, 3) determining an expected pattern of the healthcare metric in relation to a factor, 4) comparing, to the expected pattern, an actual pattern of the healthcare metric in relation to the factor, 5) based on the comparison of the actual pattern of the healthcare metric to the expected pattern, automatically determining a potential source of fraud, 6) determining a second potential source of fraud based on the identified potential source of fraud, 7) in response to the potential source of fraud or the second potential source of fraud being shut down, determining a backup potential source of fraud, the determining the potential source of fraud, the second potential source of fraud, and the backup potential source of fraud using one or more machine learning models, 8) determining a similarity between the potential source of fraud, the second potential source of fraud, and the backup potential source of fraud with a known instance of fraud, 9) generating, using natural language processing, an explanation indicating: the similarity between the potential source of fraud, the second potential source of fraud, and the backup potential source of fraud with the known instance of fraud and a particular model most relevant in determining the potential source of fraud, the second potential source of fraud and the backup potential source of fraud, and 10) appending the explanation and the reasoning to a presentation of the potential source of fraud, the second potential source of fraud, and the backup Certain Methods of Organizing Human Activity, more particularly, commercial or legal interactions in the form of legal obligations or behaviors. Independent claims 10 and 15 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2-8, 11-14, 16-17, and 19-22 include all of the limitations of claims 1, 10, and 15, and therefore likewise incorporate the above-described abstract idea. Depending claim 21 adds the additional step of “in response to comparing the actual pattern of the healthcare metric to the expected pattern, automatically identifying a potential source of fraud” and claim 22 adds the additional step of “determining whether to incorporate the feedback based on a level of certainty of the particular machine learning model in determining the potential source of fraud, the second potential source of fraud, and the backup potential source of fraud”. Additionally, the limitations of depending claims 2-8, 11-14, 16-17, and 19-22 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-8, 11-14, 16-17, and 19-22 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 10, and 15 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using one or more processors, a memory storing instructions, a particular machine learning model, and the step of “iteratively training the particular machine learning model using feedback of a veracity of the potential source of fraud, the second potential source of fraud, and the backup potential source of fraud based on a rate of convergence of the particular machine learning model that would result from the received feedback”.
The processor and memory in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraphs [0060] – [0061]).
Furthermore, the usage of a particular machine learning model and the step of “iteratively training the particular machine learning model using feedback of a veracity of the potential source of fraud, the second potential source of fraud, and the backup potential source of fraud based on a rate of convergence of the particular machine learning model that would result from the received feedback” in this claim set generally links the abstract idea to a particular technological environment or field of use, such as that of machine learning.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using  processor, memory, the “iteratively training” step, and a machine learning model to perform the claimed steps amounts to no more than a general linking to a particular technical environment or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain methods of organizing human activity. Specifically, MPEP 2106.05(f) and 2106.05(h) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as (see MPEP § 2106.05(f)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The “iteratively training” step and the particular machine learning model in these steps generally link the abstract idea to a particular technical environment. Limiting the abstract idea data to use a particular machine learning model (referring to it in a passive manner when generating the explanation) and the “iteratively training” step (without explicitly claiming the machine learning model), because limiting application of the abstract idea to a machine learning environment is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Furthermore, the current invention generates an explanation of fraud utilizing one or more processors and a memory, thus the processor(s) and memory are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Mere instructions to apply an exception using a generic computer component and a general linking to a technical field cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-8, 10-17, and 19-22 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7-8, 10, 13-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0235334 to Wang et al. (hereafter referred to as Wang ‘334) in view of U.S. 2015/0187036 to Wang et al. (hereafter referred to as Wang ‘036) further in view of U.S. 2015/0081324 to Adjaoute and further in view of U.S. Patent No. 9,031,317 to Yakubovich et al.
As per claims 1, 10, and 15, Wang ‘334 teaches a system comprising:
--one or more processors; (see: 1004 of FIG. 10) and
--a memory storing instructions that, when executed by the one or more processors, (see: 1006 of FIG. 10) cause the system to perform:
--analyzing a dynamically updating database of claims; (see: paragraph [0028] where there is retrospective claims investigation. Further see: paragraph [0098] where there are data sources (databases) that provide the fraud data)
--determining a healthcare metric based on the analyses of the database of claims, (see: paragraphs [0034] and [0048] where a scheme (which is based on detecting a healthcare metric) is being determined from the characteristics of the fraud data) the healthcare metric characterizing a relationship between one or more pharmacy events and one or more clinical events; (see: paragraph [0048] where there is an upcoding behavior (healthcare metric) scheme. Also see: paragraph [0140] where the fraud schemes may be used to detect suspicious people. Further see: paragraph [0141] where highest billing is being detected. The billing patterns (healthcare metric) characterizes a relationship between pharmacy events (the purchasing of the drugs) and clinical events (the timing of the purchasing of the drugs based on the season). Additionally, claim 15 states this metric characterizes a billing pattern which is also taught in paragraph [0141])
--determining an expected pattern of the healthcare metric in relation to a factor; (see: paragraph [0141] where there are seasonal drug purchasing patterns may be used to determine fraud. Here, there is an expectation that the off-season usage for a particular drug is not high, therefore it is able to detect fraud based on high volume purchases of a drug off-season. The factor here is season (weather))
--comparing, to the expected pattern, an actual pattern of the healthcare metric in relation to the factor; (see: paragraph [0141] where benchmarking data is being used to help detect fraud. A provider’s data (actual pattern) is being compared nationwide (expected pattern))
--based on the comparison of the actual pattern of the healthcare metric to the expected pattern, automatically determining a potential source of fraud; (see: paragraph [0141] where outliers are being marked as suspicious after a comparison)
--determining a similarity between the sources with a known instance of fraud; (see: paragraph [0055] where patterns are being identified based on the particular outlier percentage thresholds. The pattern is the similarity and it is being detected by using data (data from source(s)) and comparing it with thresholds (known instances))
--generating, using natural language processing, (see: FIG. 9A where an explanation is being generated in the form of words) an explanation indicating:
--the similarity between the sources with the known instance of fraud; (see: paragraph [0145] and FIG. 9A where there is a description of the type of attack. The type of attack is determined based on the detected pattern (or a similarity between the current upcoding attack (sources) and predetermined rules for what an upcoding attack is (known instances of fraud))) and
--a particular model most relevant in determining the sources; (see: FIG. 9A and paragraphs [0144] – [0145] where an explanation of the model that is most relevant is being displayed in the form of a scheme explanation. The model being a machine model is taught below in the Adjaoute reference)
--appending the explanation and the reasoning to a presentation of the potential source of fraud, the second potential source of fraud, and the backup potential source of fraud (see: paragraph [0145] and FIG. 9A where the explanation is being presented on a display in the form of details of the fraud alerts).
Wang ‘334 teaches the above-mentioned claim limitations. The difference between Wang ‘334 and the claimed invention is that while Wang ‘334 does disclose a fraud detection system, it does not explicitly teach determining sources of fraud from the fraud as well as a machine learning aspect that generates an explanation for the fraud and learns from it. More specifically, Wang ‘334 may not further, specifically teach:
1) --determining a second potential source of fraud based on the identified potential source of fraud;
2) --in response to the potential source of fraud or the second potential source of fraud being shut down, determining a backup potential source of fraud,
3) --the determining the sources using one or more machine learning models;
4) --iteratively training the particular machine learning model using feedback of a veracity of the sources based on a rate of convergence of the particular machine learning model that would result from the received feedback;
5) --sources as the potential source of fraud, the second potential source of fraud, and the backup potential source of fraud; and
6) --model as a machine learning model.

Wang ‘036 teaches:
1) --determining a second potential source of fraud based on the identified potential source of fraud; (see: paragraph [0142] where alternatively, potential bad entities can be identified based on frequency of prescription interactions and/or pharmacy interactions associated with the cohort group. After such potential bad entities have been identified, the system can analyze interactions associated with these potential bad entities further to identify any suspicious or fraudulent activity)
2) --in response to the potential source of fraud or the second potential source of fraud being shut down, determining a backup potential source of fraud; (see: paragraph [0142] where by using the cohort of member entities, an analysis can be run to identify top provider entities associated with the cohort after the point in time when the known bad entity was shut down. Such an analysis can help in identifying any other potential bad entities that might still be in operation) and
5) --the sources as the potential source of fraud, the second potential source of fraud, and the backup potential source of fraud (see: paragraph [0142] where there are potential sources of fraud in the form of a first source (a potential bad entity’s interactions/activity), a second source (a potential bad entity’s further interactions/activity), and a backup source (other potential bad entities)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) determine a second potential source of fraud based on the identified potential source of fraud, 2) in response to the potential source of fraud or the second potential source of fraud being shut down, determining a backup potential source of fraud, and use 5) the potential source of fraud, the second potential source of fraud, and the backup potential source of fraud as taught by Wang ‘036 in the system as taught by Wang ‘334 with the motivation(s) of collecting and classifying large sets of data in an appropriate manner to allow entities to quickly and efficiently identify patterns of behavior to thereby allow for more informed decision making (see: paragraph [0003] of Wang ‘036).

Adjaoute teaches:
3) --the determining the sources using one or more machine learning models; (see: paragraphs [0068] and [0070] where fraud scores can raise if something appears out of character using profilers in the analytics engine. The profilers are the models. Also see: paragraph [0072] where neural networks are used by the analytics engine to identify trends and fraud) and
6) --model as a machine learning model (see: paragraphs [0071] – [0072] where there is a neural network and classification models).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 3) the determining the sources use one or more machine learning models and a 6) machine learning model as taught by Adjaoute in the system as taught by Wang ‘334 and Wang ‘036 in combination with the motivation(s) of accounting for leakage variations that occur that typical models would not be able to pick up (see: paragraph [0025] of Adjaoute) and having the ability to adapt to new fraud schemes due to the highly volatile nature of fraud (see: paragraph [0084] of Adjaoute).

Yakubovich et al. teaches:
4) --iteratively training the particular machine learning model using feedback of a veracity of the sources based on a rate of convergence of the particular machine learning model that would result from the received feedback (see: column 2, lines 57-63 and column 4, lines 20-23 where there is use of evaluation feedback for additional training of the selected solution candidate until accuracy and speed requirements are met).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 4) iteratively training the particular machine learning model using feedback of a veracity of the sources based on a rate of convergence of the particular machine learning model that would result from 

As per claim 4, Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al.  in combination teaches the system of claim 1, see discussion of claim 1. Wang ‘334 further teaches wherein the expected pattern is characterized by an expected number of clinical events associated with the one or more pharmacy events (see: paragraph [0127] where there is a threshold that determines outliers (the expected pattern is within the threshold) for number of complex office visits (pharmacy event) for the number of total procedures (clinical event)).

As per claim 7, Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination teaches the system of claim 1, see discussion of claim 1. Wang ‘334 teaches wherein the factor is a weather condition (see: paragraph [0141] where there are seasonal drug purchasing patterns may be used to determine fraud).

As per claim 8, Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination teaches the system of claim 7, see discussion of claim 7. Wang ‘334 further teaches wherein the first potential source of fraud identifies one or more of patients, healthcare providers, or healthcare events, and the second potential source of fraud identifies one or more of patients, healthcare providers, and/or healthcare events (see: paragraph [0140] where the potential sources of fraud are identified as providers).

As per claim 13, Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination teaches the system of claim 10, see discussion of claim 10. Wang ‘334 further teaches wherein the healthcare metric includes a patient healthcare metric, the patient healthcare metric characterizing the amount of opiate doses received by the patient over the period of time (see: the table on pages 12-13 where there is a scheme of excessive/inappropriate usage of drugs with scheme logic/a metric that tracks the patients drug usage over a time window).

As per claim 14, Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination teaches the system of claim 10, see discussion of claim 10. Wang ‘334 further teaches wherein the healthcare metric includes a healthcare provider healthcare metric, the healthcare provider healthcare metric characterizing the amount of opiate doses received by the patient and one or more other amounts of opiate doses received by one or more other patients over the period of time (see: the table on pages 12-13 where there is a scheme of excessive/inappropriate usage of drugs with scheme logic/a metric that tracks the patients drug usage over a time window. The metric here characterizes the units for a procedure for multiple members, thus the amount of opiates for both a patient and other patients are being tracked here over a period of time).

As per claim 21, Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination teaches the system of claim 15, see discussion of claim 15. Wang ‘334 teaches wherein the expected pattern comprises an expected decrease of the healthcare metric during a period having a weather condition; (see: paragraph [0141] where there are seasonal drug purchasing patterns may be used to determine fraud. Here, there is an expectation that the off-season usage for a particular drug is not high, therefore it is able to detect fraud based on high volume purchases of a drug off-season)
--the actual pattern of the healthcare metric comprises an increase during the period having the weather condition; (see: paragraph [0141] where there are seasonal drug purchasing patterns may be used to determine fraud. Here, there is an expectation that the off-season usage for a particular drug is not high, therefore it’s able to detect fraud based on high volume purchases of a drug off-season) and
--in response to comparing the actual pattern of the healthcare metric to the expected pattern, automatically identifying a potential source of fraud (see: paragraph [0141] where there are seasonal drug purchasing patterns may be used to determine fraud. Here, there is an expectation that the off-season usage for a particular drug is not high, therefore it is able to detect fraud based on high volume purchases of a drug off-season).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0235334 to Wang et al. (hereafter referred to as Wang ‘334) in view of U.S. 2015/0187036 to Wang et al. (hereafter referred to as Wang ‘036) further in view of U.S. 2015/0081324 to Adjaoute further in view of U.S. Patent No. 9,031,317 to Yakubovich et al. as applied to claim 1, and further in view of U.S. 2013/0185191 to Ganor.
As per claim 2, Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination teaches the system of claim 1, see discussion of claim 1. Wang ‘334 further teaches the one or more pharmacy events as events and the one or more clinical events as other events (see: paragraphs [0048], [0140], and [0141] where there are pharmacy events and clinical events).
The combination may not further specifically teach wherein determining the healthcare metric includes determining whether events are accompanied by other events.

Ganor teaches:
--wherein determining the healthcare metric includes determining whether events are accompanied by other events (see: paragraph [0011] where there are events that are correlated, grouped, associated or linked together, etc. A determination is being made as to whether the events are accompanied by other events, and upon determining they are, these events are grouped).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein determining healthcare metric includes determining whether events are accompanied by other events as taught by Ganor in the system as taught by Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination with the motivation(s) of analyzing events together to establish a previous pattern to help recognize and detect potential fraud (see: paragraph [0003] of Ganor).

As per claim 3, Wang ‘334, Wang ‘036, Adjaoute, Yakubovich et al., and Ganor in combination teaches the system of claim 2, see discussion of claim 2. Wang ‘334 further teaches the one or more pharmacy events as events and the one or more clinical events as other events (see: paragraphs [0048], [0140], and [0141] where there are pharmacy events and clinical events).
Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination may not further teach wherein determining whether the events are accompanied by the other events includes determining respective durations between occurrences of the events and the other events.

Ganor further teaches:
--wherein determining whether the events are accompanied by the other events includes determining respective durations between occurrences of the events and the other events (see: paragraphs [0014], [0017], and [0059] where there is a matching of transaction events based on a comparison of event parameters, such as set-up date and time. Thus, respective durations between events are being determined where these durations are when the events match Also see: paragraphs [0084]-[0086]).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein determining whether the events are accompanied by the other events includes determining respective durations between occurrences of the events and the other events as taught by Ganor in the system as taught by Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination with the motivation(s) of analyzing events together to establish a previous pattern to help recognize and detect potential fraud (see: paragraph [0003] of Ganor).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0235334 to Wang et al. (hereafter referred to as Wang ‘334) in view of U.S. 2015/0187036 to Wang et al. (hereafter referred to as Wang ‘036) further in view of U.S. 2015/0081324 to Adjaoute further in view of U.S. Patent No. 9,031,317 to Yakubovich et al. as applied to claim 1, and further in view of U.S. 2016/0267224 to Natarajan et al.
As per claim 5, Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically wherein the one or more pharmacy events include one or more medical events in which a drug is prescribed or a prescription for the drug is filled.

Natarajan et al. teaches:
(see: paragraph [0043]).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the one or more pharmacy events include one or more medical events in which a drug is prescribed or a prescription for the drug is filled as taught by Natarajan et al. in the system as taught by Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination with the motivation(s) of detecting potential fraud and/or abuse by creating a predictive model for medical treatments (see: paragraph [0018] of Natarajan et al.).

As per claim 6, Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the one or more clinical events include one or more medical events in which a healthcare provider assesses a patient's need for pharmaceutical treatment.

Natarajan et al. teaches:
--wherein the one or more clinical events include one or more medical events in which a healthcare provider assesses a patient's need for pharmaceutical treatment (see: paragraph [0043]).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the one or more clinical events include one or more medical (see: paragraph [0018] of Natarajan et al.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0235334 to Wang et al. (hereafter referred to as Wang ‘334) in view of U.S. 2015/0187036 to Wang et al. (hereafter referred to as Wang ‘036) further in view of U.S. 2015/0081324 to Adjaoute further in view of U.S. Patent No. 9,031,317 to Yakubovich et al. as applied to claim 10, further in view of U.S. 2014/0297306 to Whiddon et al.
As per claim 11, Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination teaches the system of claim 10, see discussion of claim 10. The combination may not further, specifically teach wherein determining the healthcare metric includes converting the amount of opiate doses received by the patient over the period of time into a morphine equivalent.

Whiddon et al. teaches
--wherein determining the healthcare metric includes converting the amount of opiate doses received by the patient over the period of time into a morphine equivalent (see: paragraphs [0049] and [0057]).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein determining the healthcare metric includes converting the (see: paragraph [0057] of Whiddon et al.) in order to provide a reliable way to quantify the effect of the opioid on the body.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0235334 to Wang et al. (hereafter referred to as Wang ‘334) in view of U.S. 2015/0187036 to Wang et al. (hereafter referred to as Wang ‘036) further in view of U.S. 2015/0081324 to Adjaoute further in view of U.S. Patent No. 9,031,317 to Yakubovich et al. as applied to claim 10, further in view of U.S. 2016/0019369 to Williams.
As per claim 12, Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination teaches the system of claim 10, see discussion of claim 10. The combination may not further, specifically teach wherein the healthcare metric is adjusted based on a size of the patient.

Williams teaches:
--wherein the healthcare metric is adjusted based on a size of the patient (see: paragraph [0058] where the dosage of medication is adjusted based on the weight (size) of the patient).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the healthcare metric is adjusted based on a size of the patient as taught by Williams in the system as taught by Wang ‘334, Wang ‘036, Adjaoute, and (see: paragraph [0058] of Williams).

Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0235334 to Wang et al. (hereafter referred to as Wang ‘334) in view of U.S. 2015/0187036 to Wang et al. (hereafter referred to as Wang ‘036) further in view of U.S. 2015/0081324 to Adjaoute further in view of U.S. Patent No. 9,031,317 to Yakubovich et al. as applied to claim 15, and further in view of U.S. Patent No. 6,826,536 to Forman.
As per claim 16, Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination teaches the system of claim 15, see discussion of claim 15. Wang ‘334 teaches the healthcare metric (see: paragraph [0048] where there is an upcoding behavior (healthcare metric) scheme).
The combination may not further, specifically teach wherein the metric is determined using a dependence of billings of the one or more healthcare providers on patients seen by the one or more healthcare providers.

Forman teaches:
--wherein the metric is determined using a dependence of billings of the one or more healthcare providers on patients seen by the one or more healthcare providers (see: column 14, lines 58-67 where there is a trigger filter identifying a no-fault scheme of automobile insurance wherein the same diagnosis has been reported and claimed for payment by a given health care provider for more than a predetermined number of patients in a pre-determined time period. This trigger filter also analyzes disability insurance claims wherein the same disability diagnosis has been reported by and claimed for payment by a given health care provider for more than a predetermined number of patients in a pre-determined time period. There is a dependence of payment (billings) based on predetermined number of patients here for a healthcare provider).
	One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the metric is determined using a dependence of billings of the one or more healthcare providers on patients seen by the one or more healthcare providers as taught by Forman in the system as taught by Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination with the motivation(s) of being a common object to check to determine if fraud has occurred (see: column 4, lines 1-5 of Forman).

As per claim 17, Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination teaches the system of claim 16, see discussion of claim 16. The combination may not further, specifically teach wherein the dependence of billings of the one or more healthcare providers on the patients indicates a level of similarity of tests or treatments among the patients.

Forman teaches:
--wherein the dependence of billings of the one or more healthcare providers on the patients indicates a level of similarity of tests or treatments among the patients (see: column 14, lines 58-67. There is a dependence of payment (billings) based on predetermined number of patients here for a healthcare provider. Additionally, this dependence is indicative of a similarity of treatments because the insurance claims pertain to the same disability diagnosis).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the dependence of billings of the one or more healthcare providers on the patients indicates a level of similarity of tests or treatments among the patients as taught by Forman in the system as taught by Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination with the motivation(s) of being a common object to check to determine if fraud has occurred (see: column 4, lines 1-5 of Forman).

As per claim 20, Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination teaches the system of claim 15, see discussion of claim 15. The combination may not further, specifically teach wherein determining the healthcare metric includes determining increase in use of more expensive billing codes by the one or more healthcare providers over a period of time.

Forman teaches:
--wherein determining the healthcare metric includes determining increase in use of more expensive billing codes by the one or more healthcare providers over a period of time (see: column 8, lines 43-61 where it is being determined that a provider is placing higher risk values, such as a risk category of P3, to patients so they collect larger fees).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein determining the healthcare metric includes determining increase in use of more expensive billing codes by the one or more healthcare providers over a period of time as taught by Forman in the system as taught by Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination with the motivation(s) of being a common object to check to determine if fraud has occurred (see: column 4, lines 1-5 of Forman).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0235334 to Wang et al. (hereafter referred to as Wang ‘334) in view of U.S. 2015/0187036 to Wang et al. (hereafter referred to as Wang ‘036) further in view of U.S. 2015/0081324 to Adjaoute further in view of U.S. Patent No. 9,031,317 to Yakubovich et al. as applied to claim 15, and further in view of U.S. 2018/0144314 to Miller.
As per claim 19, Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination teaches the system of claim 15, see discussion of claim 15. The combination may not further, specifically teach wherein determining the healthcare metric includes determining a level or a periodicity of the one or more healthcare providers' billings that are independent of external factors.

Miller teaches:
(see: paragraph [0113] where billing trends are noted and then used to predict and forecast purchase patterns. A periodicity of provider’s billings that are independent of external factors exists here).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein determining the healthcare metric includes determining a level or a periodicity of the one or more healthcare providers' billings that are independent of external factors as taught by Miller for the healthcare metric as disclosed by Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. teaches using a healthcare metric thus one could substitute one useful metric with another useful metric to obtain predictable results of using a healthcare metric. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0235334 to Wang et al. (hereafter referred to as Wang ‘334) in view of U.S. 2015/0187036 to Wang et al. (hereafter referred to as Wang ‘036) further in view of U.S. 2015/0081324 to Adjaoute further in view of U.S. Patent No. 9,031,317 to Yakubovich et al. as applied to claim 15, and further in view of U.S. 2016/0162456 to Munro et al.
As per claim 22, Wang ‘334, Wang ‘036, Adjaoute, and Yakubovich et al. in combination teaches the system of claim 1, see discussion of claim 1. Adjaoute further teaches wherein the iteratively training the particular machine learning model comprises calculating new weights of signals associated with the particular machine learning model; (see: paragraphs [0092] – [0093] where incremental learning is used and where the decision trees are incrementally changed by updating existing links and weights. The weights correspond to the weights assigned to matrices).
The combination may not further, specifically teach the instructions further cause the system to perform:
--determining whether to incorporate the feedback based on a level of certainty of the particular machine learning model in determining the potential source of fraud, the second potential source of fraud, and the backup potential source of fraud.

Munro et al. teaches:
--the instructions further cause the system to perform:
determining whether to incorporate the feedback based on a level of certainty of the particular machine learning model in determining the potential source of fraud, the second potential source of fraud, and the backup potential source of fraud (see: paragraph [0018] where there is a determination to incorporate feedback because of a low certainty in the machine learning model).
One of ordinary skill at the time of the invention was filed would have found it obvious to have the instructions further cause the system to perform determining whether to incorporate the feedback based on a level of certainty of the particular (see: paragraph [0004] of Munro et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Rachel L. Porter/Primary Examiner, Art Unit 3626